DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 01/14/2022 has been acknowledged and entered. Final office action on the merits is as follows: 

	Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
(i) In regards to the applicant’s arguments that Matam does not disclose a bridge chiplet that includes a level of cache memory shared by first and second GPU chiplets, the examiner would like to point out that Shih already teaches an active bridge memory chiplet that is shared by first and second GPU chiplets. Matam was simply relied upon to teach that a level of cache memory could be easily incorporated into the active bridge chiplet of Shih. This is obvious because Matam shows (Fig. 29) that processor chiplets 2902 and 2904 are coupled together by a fabric included on a base die and furthermore teaches that a cache can be used as a distributed global cache or a dedicated cash for the fabric (¶ 0347). Therefore, the examiner believes that Matam most definitely teaches that cache memory is known to be shared between at least two chiplets similar to the applicant. In addition, Fig. 28 further shows a similar base die including an interconnect fabric (2808) coupled with integrated with one or more cache banks as well as memory chiplets containing L3 cache banks (¶ 0336). Therefore, it would be obvious to one of ordinary skill that the active bridge chiplet as disclosed by Shih could include a level of cache memory as set forth in the office action below. 
(ii) In response to the applicant’s arguments that Yee does not disclose or suggest bonding first and second GPU chiplets to a second carrier wafer, the examiner would again like to point our that Shih as modified by Bhagavat and more specifically Bhagavat already teaches performing flipping by separating the face surface of the first and second GPU chiplets from a first temporary carrier wafer and then performing subsequent process steps on the face surface of the flipped first and second GPU chiplets. Bhagavat was merely silent with regards to employing a second carrier wafer to support the back surface of the first and second GPU chiplets during those subsequent process steps. The examiner simply relied on Yee to teach similar first and second GPU chiplets with a back face being bonded to a temporary carrier substrate while subsequent process steps are carried out. In addition, as the applicant mentioned in the arguments, Yee also teaches, in Fig. 6, an alternate method where the first and second GPU chiplets are indeed flipped and mounted on a second carrier which further supports that it would be obvious to one of ordinary skill in the art to provide a second carrier, when the first carrier of Bhagavat is removed and the chiplets are flipped, to support the first and second chiplets during subsequent process steps to avoid damage and ease transport. 
(iii) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, the applicant seems to focus solely on the teachings of the supporting references Matam and Yee and does not consider the teachings of Shih, Bhagavat, or what the combination of the references teaches. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-12, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (U.S. Patent Pub. No. 2017/0365580, from hereinafter “Shih” in view of Matam et al. (U.S. Patent Pub. No. 2020/0294181, from hereinafter “Matam”) in view of Bhagavat et al. (U.S. Patent Pub. No. 2019/0051633, from hereinafter “Bhagavat”).
Regarding Claim 1, Shih in Fig. 2-6 teaches a method of forming active-bridge-coupled GPU chiplets, comprising: bonding a first GPU chiplet (11) and a second GPU chiplet (12) to a temporary carrier wafer (10; Fig. 2); bonding a face surface (13a) of an active bridge chiplet (13) to a face surface (11/a12a) of the first and second GPU chiplets, wherein the active bridge chiplet is a memory chiplet that is shared by the first and second GPU chiplets (Fig. 3; ¶’s 0025-0038).
Shih fails to specifically mention that the memory chiplet specifically includes a level of cache memory. 
Matam teaches a similar method wherein memory chiplets included therein comprise a level of cache memory (2912; Fig. 29; ¶ 0342-0351). 
In view of the teachings of Matam, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Shih to specifically include that the memory chiplet comprises a level of cache memory because this would be an obvious matter of design choice as it will allow the GPU chiplets to be directly connected to a shared cache memory that can improve device performance and provide a different RAM that will give the GPU chiplets faster access to referenced instructions and data. 
Although, Shih fails to specifically teach mounting the first and second GPU chiplets to a carrier substrate, Shih does teach forming an RDL and solder balls (40) on the package generally used for subsequent mounting (Fig. 6). Furthermore, Bhagavat in Fig. 4-20 teaches a similar method comprising bonding first and second chiplets (19/20) to a temporary carrier substrate (210; Fig. 5; ¶’s 0069-0070); bonding an active bridge chiplet (85) to the first and second chiplets (Fig. 15; ¶ 0076); and mounting the first and second chiplets to a carrier substrate (15; Fig. 20; ¶ 0078). In view of the teachings of Shih and Bhagavat, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to include mounting the first and second GPU chiplets to a carrier substrate because this would be a well-known subsequent process step carried out in the art to attach the package formed to a carrier substrate or circuit board for external electric communication and power. 
Regarding Claim 2, Shih fails to specifically teach wherein bonding the first GPU chiplet and the second GPU chiplet to the temporary carrier wafer comprises bonding the face surface of the first and second GPU chiplets to the temporary carrier wafer.
Bhagavat in Fig. 4-20 teaches a similar method comprising bonding a first chiplet (19) and a second chiplet (20) to a temporary carrier wafer wherein the bonding comprises bonding the face surface of the first and second chiplets to the temporary carrier wafer (Fig. 5; ¶ 0070). 
In view of the teachings of Bhagavat, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Shih to include wherein bonding the first GPU chiplet and the second GPU chiplet to the temporary carrier wafer comprises bonding the face surface of the first and second GPU chiplets to the temporary carrier wafer because this is a well-known method in the art that allows one to carry out subsequent process steps such as thinning the first and second chiplets and depositing gap fill dielectrics so that they are coplanar with the back surface of the first and second chiplets prior to flipping and mounting the bridge chiplet to the front face of the first and second chiplet. 
Regarding Claim 3, as in combination above, Shih and Bhagavat both teach depositing one or more gap-fill dielectric layers on top of the temporary carrier wafer (Shih – Fig. 4, gap fill 20, ¶ 0032-0033; Bhagavat – Fig. 6, gap fill 35, ¶ 0071). 
Regarding Claim 4, as in the combination above, Bhagavat teaches wherein depositing one or more gap fill dielectric layers on top of the temporary carrier wafer includes forming a planar surface by filling in areas with a vertical discrepancy between a surface of the temporary carrier wafer and a back surface of the first and second GPU chiplets (Fig. 7, ¶ 0071). 
Regarding Claim 11, as in the combination above, Bhagavat teaches mounting the first and second GPU chiplets on a circuit board, wherein the first and second GPU chiplets are coupled by the active bridge chiplet (15; Fig. 20; ¶ 0078). 
Regarding Claim 12, Shih in Fig. 8-12 teaches a method of forming an active-bridge-coupled GPU chiplet unit, comprising: bonding a first GPU chiplet (11) and a second GPU chiplet (12) to a temporary carrier wafer (10; Fig. 9); bonding a face surface (13a) of an active bridge chiplet (13) to a back surface of the first and second GPU chiplets, wherein the active bridge chiplet is a memory chiplet that is shared by the first and second GPU chiplets (Fig. 10; ¶’s 0040-0049).
Shih fails to specifically mention that the memory chiplet specifically includes a level of cache memory. 
Matam teaches a similar method wherein memory chiplets included therein comprise a level of cache memory (2912; Fig. 29; ¶ 0342-0351). 
In view of the teachings of Matam, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Shih to specifically include that the memory chiplet comprises a level of cache memory because this would be an obvious matter of design choice as it will allow the GPU chiplets to be directly connected to a shared cache memory that can improve device performance and provide a different RAM that will give the GPU chiplets faster access to referenced instructions and data. 
Although, Shih fails to specifically teach mounting the active-bride-coupled GPU chiplet unit including the first and second GPU chiplets to a carrier substrate, Shih does teach forming an RDL and solder balls (40) on the package generally used for subsequent mounting (Fig. 12). Furthermore, Bhagavat in Fig. 4-20 teaches a similar method comprising bonding first and second chiplets (19/20) to a temporary carrier substrate (210; Fig. 5; ¶’s 0069-0070); bonding an active bridge chiplet (85) to the first and second chiplets (Fig. 15; ¶ 0076); and mounting the first and second chiplets to a carrier substrate (15; Fig. 20; ¶ 0078). In view of the teachings of Shih and Bhagavat, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to include mounting the first and second GPU chiplets to a carrier substrate because this would be a well-known subsequent process step carried out in the art to attach the package formed to a carrier substrate or circuit board for external electric communication and power. 
Regarding Claim 14, Shih teaches wherein bonding the first GPU chiplet and the second GPU chiplet to the temporary carrier wafer comprises bonding a face surface of the first and second GPU chiplets to the temporary carrier wafer (Fig. 9; ¶ 0042-0044).
Regarding Claim 15, Shih fails to teach depositing one or more gap-fill dielectric layers on top of the temporary carrier wafer to form a planar surface by filling in areas with a vertical discrepancy between a surface of the temporary carrier wafer and a back surface of the first and second GPU chiplets.
Bhagavat also teaches a method that comprises bonding first and second chiplets (19/20) to a temporary carrier wafer (210) wherein the bonding comprises bonding a face surface of the first and second chiplets to the temporary carrier wafer and depositing one or more gap fill dielectric layer (35) on top of the temporary carrier wafer to form a planar surface by filling in areas with a vertical discrepancy between a surface of the temporary carrier wafer and a back surface of the first and second chiplets (Fig. 5-7; ¶’s 0070-0071). 
In view of the teachings of Bhagavat, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Shih to include depositing one or more gap fill dielectric layers on top of the temporary carrier wafer to form a planar surface by filling in areas with a vertical discrepancy between a surface of the temporary carrier wafer and a back surface of the first and second GPU chiplets because this will provided a planar and stable structure for subsequent process steps to be carried out on that keeps the first and second chiplets secure.
Regarding Claim 18, Shih teaches coupling one or more conductor structures (30/40) to a face surface of the first and second GPU chiplets (Fig. 12). 
Regarding Claim 19, Shih in Fig. 2-6 teaches a processor formed by a method of forming active-bridge-coupled GPU chiplets, the method comprising: bonding a first GPU chiplet (11) and a second GPU chiplet (12) to a temporary carrier wafer (10; Fig. 2); bonding a face surface (13a) of an active bridge chiplet (13) to a face surface (11/a12a) of the first and second GPU chiplets, wherein the active bridge chiplet is a memory chiplet that is shared by the first and second GPU chiplets (Fig. 3; ¶’s 0025-0038).
Shih fails to specifically mention that the memory chiplet specifically includes a level of cache memory. 
Matam teaches a similar method wherein memory chiplets included therein comprise a level of cache memory (2912; Fig. 29; ¶ 0342-0351). 
In view of the teachings of Matam, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Shih to specifically include that the memory chiplet comprises a level of cache memory because this would be an obvious matter of design choice as it will allow the GPU chiplets to be directly connected to a shared cache memory that can improve device performance and provide a different RAM that will give the GPU chiplets faster access to referenced instructions and data. 
Although, Shih fails to specifically teach mounting the first and second GPU chiplets to a carrier substrate, Shih does teach forming an RDL and solder balls (40) on the package generally used for subsequent mounting (Fig. 6). Furthermore, Bhagavat in Fig. 4-20 teaches a similar method comprising bonding first and second chiplets (19/20) to a temporary carrier substrate (210; Fig. 5; ¶’s 0069-0070); bonding an active bridge chiplet (85) to the first and second chiplets (Fig. 15; ¶ 0076); and mounting the first and second chiplets to a carrier substrate (15; Fig. 20; ¶ 0078). In view of the teachings of Shih and Bhagavat, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to include mounting the first and second GPU chiplets to a carrier substrate because this would be a well-known subsequent process step carried out in the art to attach the package formed to a carrier substrate or circuit board for external electric communication and power. 
Regarding Claim 20, Shih fails to specifically teach wherein bonding the first GPU chiplet and the second GPU chiplet to the temporary carrier wafer comprises bonding the face surface of the first and second GPU chiplets to the temporary carrier wafer.
Bhagavat in Fig. 4-20 teaches a similar method comprising bonding a first chiplet (19) and a second chiplet (20) to a temporary carrier wafer wherein the bonding comprises bonding the face surface of the first and second chiplets to the temporary carrier wafer (Fig. 5; ¶ 0070). 
In view of the teachings of Bhagavat, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Shih to include wherein bonding the first GPU chiplet and the second GPU chiplet to the temporary carrier wafer comprises bonding the face surface of the first and second GPU chiplets to the temporary carrier wafer because this is a well-known method in the art that allows one to carry out subsequent process steps such as thinning the first and second chiplets and depositing gap fill dielectrics so that they are coplanar with the back surface of the first and second chiplets prior to flipping and mounting the bridge chiplet to the front face of the first and second chiplet. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih as modified by Matam and Bhagavat above, and further in view of Bhagavat and Yee et al. (U.S. Patent Pub. No. 2017/0062383, from hereinafter “Yee”).
Regarding Claim 5, as in the combination above, Bhagavat teaches performing carrier flipping by separating the face surface of the first and second chiplets from the temporary carrier wafer (210; Fig. 7-8; ¶ 0072) but is silent with regards to teaching bonding a back surface of the first and second chiplets to a second carrier wafer. 
Yee teaches a similar method including bonding a back surface of first and second chiplets (102) including one or more gap fill dielectric layers (114) to a carrier wafer (300) for subsequent bonding of an active bridge chiplet to a face surface of the first and second chiplets (Fig. 5; ¶’s 0025-0026 and 0037). 
In view of the teachings of Yee, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Shih as modified by Bhagavat to include bonding a back surface of the first and second chiplets to a second carrier wafer because this would allow for the active bridge chiplet to be bonded to the face side of the first and second chiplets and specifically using a second carrier wafer will allow the first and second chiplets to be supported, protected and transported during said subsequent process. 

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih as modified by Matam and Bhagavat above, and further in view of Chen et al. (U.S. Patent Pub. No. 2021/0020602, from hereinafter “Chen”).
Regarding Claim 6, Shih teaches forming a set of conductive pillars (113) that communicably couple to at least one of the first and second GPU chiplets and forming one or more gap fill dielectric layers (20) on top of the temporary carrier wafer (Fig. 2 and 4; ¶ 0025-0027 and 0032-0034) but fails to specifically teach wherein the one or more gap fill dielectric layers is formed on top of the temporary carrier substrate then etching one or more voids through the one or more gap fill dielectric layer and filling the one or more voids with a conductive material to form the set of conductive pillars. 
Chen in Fig. 2 teaches a similar method comprising depositing one or more gap fill dielectric layers (114) on top of a temporary carrier wafer (101; Fig. 2B-C); etching one or more voids through the one or more gap fill dielectric layers; and filling the one or more voids with a conductive material to form a set of conductive pillars (116; Fig. 2D; ¶’s 0030-0033). 
In view of the teachings of Chen, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Shih to include wherein the one or more gap fill dielectric layers is formed on top of the temporary carrier substrate then etching one or more voids through the one or more gap fill dielectric layer and filling the one or more voids with a conductive material to form the set of conductive pillars because this is a well-known alternative method to form TSVs through gap-fill dielectric materials if one desires that will allow the gap-fill dielectric materials to be formed prior to forming the TSVs to help protect and hold the chiplets in place during the processing steps. 
Regarding Claim 7, as in the combination above, both Shih and Chen teach that the conductive pillars comprise through dielectric vias (Fig. 4, vias 113 and Fig. 2, vias 116, respectively). 
Regarding Claim 8, Shih teaches fabricating a redistribution layer (30) at a back surface of the active bridge chiplet (Fig. 5; ¶ 0034-0035). 
Regarding Claim 9, Shih teaches wherein fabricating the redistribution layer structure further comprises positioning a conductor structure (30/40) on top of each of the set of conductive pillars (Fig. 5). 

Claim 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih as modified by Matam and Bhagavat above, and further in view of Lin et al. (U.S. Patent Pub. No. 2014/0001645, from hereinafter “Lin”).
Regarding Claim 10, Shih teaches wherein the active bridge chiplet comprises a set of TSVs extending from the face surface of the active bridge chiplet to a back surface opposite the face surface of the active bridge chiplet but is silent with regards to teaching a thinning step subsequent to bonding the face surface of the active bridge chiplet to the face surface of the first and second GPU chiplets to expose said TSVs. 
Lin teaches bonding a face surface (202) of a chiplet (201/203) to a substrate wherein said chiplet comprises TSVs (219) extending from the face surface towards the back surface (204) and thinning subsequent to bonding to expose the TSVs at a back surface of the chiplet (Fig. 6-7; ¶’s 0036-0037). 
In view of the teachings of Lin, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Shih to include a thinning step subsequent to bonding the face surface of the active bridge chiplet to the face surface of the first and second GPU chiplets to expose said TSVs because this is a well-known process step in the art as it will protect the conductive TSVs during flipping, bonding and other process steps and expose them afterwards such that subsequent electrical connection can be made through the backside of the device.
Regarding Claim 13, Shih teaches exposing a set of TSVs (126) extending from a face surface (11a/12a) to the back surface opposite the face surface of the first and second GPU chiplets (Fig. 9; ¶’s 0042-0044) but is silent with regards to teaching a thinning step subsequent to bonding the first and second GPU chiplets to expose said TSVs.
Lin teaches bonding a face surface (202) of first and second chiplets (201/203) to a substrate wherein said chiplet comprises TSVs (219) extending from the face surface towards the back surface (204) and thinning subsequent to bonding to expose the TSVs at a back surface of the chiplet (Fig. 6-7; ¶’s 0036-0037). 
In view of the teachings of Lin, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Shih to include a thinning step subsequent to bonding the first and second GPU chiplets to expose said TSVs because this is a well-known process step in the art as it will protect the conductive TSVs during flipping, bonding and other process steps and expose them afterwards such that subsequent electrical connection can be made through the backside of the device.

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically bonding a back surface of the active bridge chiplet to a second carrier wafer. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Wu et al. (U.S. Patent Pub. No. 2020/0176384) teaches a method of forming active-bridge-coupled chiplets, comprising: bonding first and second chiplets to a temporary carrier wafer and bonding a face surface of an active bridge chiplet to a face surface of the first and second chiplets. 
(ii) Delacruz et al. (U.S. Patent Pub. No. 2018/0102251) teaches bonding the face surface of first and second chiplets to a face surface of an active base die, wherein the active base die includes a level of cache memory that is shared by the first and second chiplets. 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        May 5, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894